Citation Nr: 0012179	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  97-28 905	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for pes planus, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from April 1942 until 
December 1945.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of May 1997 which denied an increased rating for pes 
planus.


FINDING OF FACT

Bilateral pes planus is manifested by mild bilateral 
pronation, without evidence of pain or swelling on use, 
extreme tenderness, marked inward displacement or severe 
spasm of the tendo achillis on manipulation.


CONCLUSION OF LAW

The criteria for an increased rating for bilateral pes planus 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a (Diagnostic 
Code 5276) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for pes planus was established by a rating 
action dated in February 1948.  A 30 percent evaluation has 
been in effect since August 1978.

The veteran contends that he is entitled to a rating in 
excess of 30 percent for his service-connected pes planus.  
He maintains, in essence, that the currently assigned 30 
percent evaluation does not adequately reflect the severity 
of his disability.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  

Diagnostic Code 5276 provides for rating pes planus.  
38 C.F.R. § 4.71a.  When this disability is pronounced, 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, a 50 percent rating is assignable for 
bilateral pes planus.  Diagnostic Code 5276.  When the 
disability is severe, objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, a 30 percent rating is warranted for bilateral 
pes planus.  Id. 

The veteran was afforded a VA examination in  February 1997.  
He said that he had seen a podiatrist for a burning sensation 
in his feet, which sensation the podiatrist had attributed to 
nerve damage in his feet.  It was observed that he walked 
with a cane to help maintain his balance and that he walked 
slowly and carefully.  Examination of the appellant's feet 
revealed that they looked "quite good" overall.  It was 
noted that there were no calluses on the soles that would 
have occurred with improper architecture of the foot.  It was 
observed that the arches were low but not actually flat.  The 
veteran had normal range of motion in the joints of the feet 
and ankles.  The skin was warm and of good color.  He could 
move his toes normally.  Reflexes were normal and pulses were 
present in both feet.  He was noted to have a moderate bunion 
on the right foot.  It was reported that X-rays of the feet 
corresponded to the physical examination.  It was felt that 
the appellant was not a surgical candidate for his bunion.  

The examiner noted in summary that the appellant had "so-
called flexible flat feet" which were quite tolerable 
because they had not produced secondary changes of arthritis 
in the joints.  It was found that there was no evidence that 
his foot dynamics were producing any skin changes.  The 
examiner observed that there was clearly no interference with 
functional ability to use the feet since he had worked for 25 
years in the mines and would have worked longer if it had not 
closed.  It was commented that, at 85 years of age, general 
deterioration of balance appeared to be the major factor 
limiting his activities, and that as far as his flat feet 
were concerned, he had quite a minor problem, if at all.  It 
was noted that the appellant wore regular shoes.  

VA outpatient clinic records dated between 1995 and 1998 show 
that the veteran was seen occasionally for symptoms affecting 
the lower extremities described as peripheral neuropathy, but 
no treatment specific to pes planus was shown. 

The appellant was afforded a VA neurologic examination of the 
feet in February 1998 which was determined to be normal.  The 
examiner stated that there was definitely no evidence of 
polyneuropathy and that the veteran never had had it.  It was 
noted that appellant had normal skin for his age, strength 
was "OK" and that he could walk on toes and heels.  

Subsequently, the veteran underwent a VA podiatry evaluation 
that same month whereupon the veteran indicated that he had 
burning in his legs to the extent that his legs would give 
out at times and that ambulation ability was diminished as a 
result.  He indicated that there was a burning sensation in 
his feet regardless of whether he stood or sat.  He related 
that he used a cane and wore orthopedic shoes.  Upon 
examination, it was reported that there were flexible 
hammertoes, bilaterally, and a nonflexible second left mallet 
toe.  Range of motion of the toes was reported to be pain-
free and symmetrical.  No stiffness, swelling, redness, or 
edema was observed.  It was noted that standing pronation was 
mild, bilaterally.  No callosities of the feet were evident.  
It was reported that there was a normal wear pattern of the 
sides of the appellant's shoes and that there were no joint 
complaints.  There was decreased skin texture and turgor, and 
the toenails were purple mottled, bilaterally.  Upon 
weightbearing, the Achilles tendon remained in straight 
alignment and was within normal limits.  Valgus was found to 
be minimal and could be corrected with manipulation.  The 
midfoot and forefoot were slightly abducted, but were 
flexible.  There was hallux valgus, bilaterally, the right 
greater than the left.  Following examination, pertinent 
diagnoses of peripheral neuropathy, pronation with flexible 
feet, bilateral hallux valgus, flexible hammertoes and mallet 
toe of the second left toe were rendered. 

Although the veteran asserts that the symptoms associated 
with his service-connected pes planus are more severely 
disabling than reflected by the currently assigned disability 
evaluation, the clinical evidence of record does not support 
this conclusion.  Several VA examinations within recent years 
have disclosed no callosities on the plantar surfaces, nor 
has there been evidence of any marked deformity.  The veteran 
has good function of the feet without evidence of pain on 
manipulation or use of the feet, and no swelling has been 
observed.  Indeed, pronation has been noted to be no more 
than mild, and his arches are reported as low, but not flat.  
Range of motion of the feet and ankle joints is normal.  The 
Board observes that radiologic study of the feet conducted in 
February 1997 was interpreted as showing some minimal 
osteoarthritic changes involving the great toes, but that 
upon subsequent review by the examiner, it was reported that 
no arthritis was present.  It has been concluded that the 
appellant has flexible flat feet which is not a significant 
condition, and that he has only a minor problem in this 
regard, if at all.  The Board observes that the appellant's 
primary complaints are related to a burning sensation in his 
lower extremities and feet which is not part of the service-
connected disability.  It is recognized that the veteran also 
has other conditions affecting the feet, to include 
hammertoes and bunion, but neither problem has been 
attributed to pes planus.  See Diagnostic Code 5276.  As a 
result, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating.  Given 
the findings as indicated above, the Board concludes that the 
criteria for a rating in excess of 30 percent are not met.   
See Id. 38 C.F.R. § 4.71a, Diagnostic Code 5276.  In short, 
the veteran does not have marked pronation, extreme 
tenderness of the plantar surfaces, or marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation.  Additionally, there is no suggestion that his 
problem is so bad that orthopedic shoes or appliances are 
even indicated.  


ORDER

An increased rating for bilateral pes planus is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

